nee ne

ab
‘

4, <q

ij

le

 

Case 1:19-cv-03347-RBJ-SKC Document16 Filed 07/08/20 USDC Colorado Page 1 of 2

 

 

 

 

 

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
15151 East Alameda Parkway, Aurora, CO 80012

AT

 

. « ' \ - ‘
Va . . : PROCESS RECEIPT AND RETURN
| © U.S. Department of Justice “FILE D he a re . re ,
United States Marshals Service U.S. DISTRICT COUR 7 Instructions for Service of Process by tS. Marshal
. District OF Co OR ADS . .

PLAINTIFF 2020 JUL - 8 PM 3: 39 COURT CASE NUMBER

WYATT T. HANDY, JR, 19-cv-03347-RBJ-SKC

DEFENDANT utFi Rc YP. COLWELL TYPE OF PROCESS

CITY OF AURORA, et al CLERK S/C

NAME OF INDIVIDUAL, COMPANY, BY FORE TTON ETC OER ELK on DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE CITY OF AURORA

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 1

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be 6
served in this case ~

 

Check for service
onUSA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

PERSONAL SERVICE

 

Signature of Attorney other Onginator requesting service on behalf of

s/C. Madrid

N PLAINTIFF
(] DEFENDANT

TELEPHONE NUMBER
303-844-3433

DATE
19 Feb 2020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated Ongin Serve

(Sign only for USM 285 if more ' iv

than one USM 285 1s submitted) G No. Bi No & 13 3 1% 11

 

 

 

 

 

 

I hereby certify and return that LEthave personally served, >} have legal evidence of service, -} have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc , at the address shown above on the on the individual, company, corporation, etc shown at the address inserted below

 

[[] hereby certify and return that | am unable to locate the individual, company, corporation, etc_named above (See remarks below)

 

Name and ttle of individual served (ifnot shown above)

Chl Kol ers

Date Time

6-10-20 | C330

 

 

Address (conkplete’ only differént than shown above)

STE nF Z vA
fmm pet

    
 
 

 
   
   

Depth, La by Abtorne Z

Signature of U S. Marshal or Deputy

Ve =

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to US Marshal* or
(including endeavors) (Amount of Refund*)
BCE eB (56)_|_~_|F@.-0_|_
. t e ‘
REMARKS

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
 

Case 1:19-cv-03347-RBJ-SKC Document16 Filed 07/08/20 USDC Colorado Page 2 of 2.
&

. a

Q

AO 440 (Rev 06/12) Summons ina Crvil Action (Page 2)

Civil Action No. 19:cv-03347-RBJ-SKC ~ ‘ _

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and tile. if any) /, LO oe J, LOG
"a / wT <

was received by me on (date) 5 - /() ~ RO .

77 I personally served the summons on the individual at (place)

 

“

 

on (date) :or

“1 I left the summons at the individual’s residence or usual place of abode with (name)

. . - . ©, . - . . *
. a person of suitable age and discretion who resides there,

 

on (date) . and mailed a copy to the individual’s last known address: or

Ciky ot Mytita..
on (date) b-L0 1-20. ; ; or

“1 I returned the summons unexecuted because ; OF

ZA served the summons on (name of individual) \ ole Ss , who is
cation}

designated by law to accept service of process on behalf of (riame of orgdni

 

 

J Other (specifi)

a

My feesare$  / 7, £/() for travel and $ 6 5 . 00 for services, for a total of $ 0.00 — .

I declare under penalty of perjury that this information is true.

me: _G'- 0-20 ZLA LEE

Server's signature

' Lhd CHO ST -

Printed name and title

Ul (9t4 SZ, Senta (6 BO29Y

Server's address

Additional information regarding attempted service, etc:
